Case 1:20-cv-00442-CCE-JLW Document 86-8 Filed 11/05/20 Page 1 of 16
From:            AMcDonald@bakerandmiller.com
To:              Bakowski, Alan W.
Cc:              Simpson, Carter C.; Cooney III, James P.; Powell, Brent; Sarah.Stone@wbd-us.com;
                 TMiller@bakerandmiller.com; ECastillo@bakerandmiller.com; michael.egge@lw.com; Phair, Ryan P.; Martin, Jack;
                 Hahm, Kevin; Oeltjenbruns, Kelly; Rich, Ryan G.; Lamberth, James A.; eglavich@bakerandmiller.com
Subject:         RE: Food Lion v. DFA - document custodians
Date:            Friday, August 28, 2020 6:40:52 PM
Attachments:     DFA Search Terms 8.28.20.xlsx


Alan and Carter,

Attached please find a list of proposed search terms for identifying documents that may be
responsive to Plaintiffs' First Set of Requests for Production to DFA, subject to DFA's
Responses and Objections. The proposed search terms do not constitute an admission as to
the relevance or admissibility of documents containing the proposed terms or of the matters raised
in Plaintiffs' First Set of Requests. DFA reserves the right to amend or modify all proposed search
terms.

Thank you,

Amber

Amber L. McDonald
Baker & Miller PLLC
2401 Pennsylvania Avenue, NW
Suite 300
Washington, DC 20037

Direct: 202.663.7828
Fax: 202.663.7849

amcdonald@bakerandmiller.com


-----"Bakowski, Alan W." <alan.bakowski@troutman.com> wrote: -----
  To: "Simpson, Carter C." <csimpson@hunton.com>, "AMcDonald@bakerandmiller.com"
  <AMcDonald@bakerandmiller.com>
  From: "Bakowski, Alan W." <alan.bakowski@troutman.com>
  Date: 08/28/2020 12:59PM
  Cc: "Cooney III, James P." <Jim.Cooney@wbd-us.com>, "Powell, Brent"
  <Brent.Powell@wbd-us.com>, "Sarah.Stone@wbd-us.com" <Sarah.Stone@wbd-us.com>,
  "TMiller@bakerandmiller.com" <TMiller@bakerandmiller.com>,
  "ECastillo@bakerandmiller.com" <ECastillo@bakerandmiller.com>,
  "michael.egge@lw.com" <michael.egge@lw.com>, "Phair, Ryan P."
  <rphair@hunton.com>, "Martin, Jack" <martinj@hunton.com>, "Hahm, Kevin"
  <KHahm@hunton.com>, "Oeltjenbruns, Kelly" <KOeltjenbruns@hunton.com>, "Rich,
  Ryan G." <rrich@hunton.com>, "Lamberth, James A." <james.lamberth@troutman.com>,
  "eglavich@bakerandmiller.com" <eglavich@bakerandmiller.com>
  Subject: RE: Food Lion v. DFA - document custodians


 Amber—



 Attached is a list of proposed search terms for identifying documents among MDVA’s
 custodians that may be responsive to DFA’s first requests for production to MDVA. We
 reserve the right to amend or modify these proposed terms as we negotiate the scope of




   Case 1:20-cv-00442-CCE-JLW Document 86-8 Filed 11/05/20 Page 2 of 16
MDVA’s search and relevant custodians.



Thanks,

Alan



Alan W. Bakowski
Partner
troutman pepper
Direct: 404.885.2578 | Mobile: 678.644.1252
alan.bakowski@troutman.com

ƑÂÂÂÂÂÂÂÂÂÂÂÂÂÂÂÂÂÂÂÂÂÂÂÂÂÂÂÂÂÂƑ-




From: Simpson, Carter C. <csimpson@hunton.com>
Sent: Friday, August 28, 2020 12:52 PM
To: AMcDonald@bakerandmiller.com
Cc: Bakowski, Alan W. <alan.bakowski@troutman.com>; Cooney III, James P. <Jim.Cooney@wbd-
us.com>; Powell, Brent <Brent.Powell@wbd-us.com>; Sarah.Stone@wbd-us.com;
TMiller@bakerandmiller.com; ECastillo@bakerandmiller.com; michael.egge@lw.com; Phair, Ryan
P. <rphair@hunton.com>; Martin, Jack <martinj@hunton.com>; Hahm, Kevin
<KHahm@hunton.com>; Oeltjenbruns, Kelly <KOeltjenbruns@hunton.com>; Rich, Ryan G.
<rrich@hunton.com>; Lamberth, James A. <james.lamberth@troutman.com>;
eglavich@bakerandmiller.com
Subject: RE: Food Lion v. DFA - document custodians



EXTERNAL SENDER

Amber,



Attached please find Food Lion’s search term proposals for DFA’s First Set of RFPs, subject to
Plaintiffs’ objections thereto and reserving all rights. These proposals are made without prejudice
to Food Lion’s right to later modify or amend their proposals, and nothing in these proposals or
the eventual agreed-upon terms constitutes an admission or acquiescence as to the relevance or
admissibility of matters raised in DFA’s First Set of RFPs.



Best,




 Case 1:20-cv-00442-CCE-JLW Document 86-8 Filed 11/05/20 Page 3 of 16
Carter C. Simpson

Hunton Andrews Kurth LLP

w. 202-955-1850

c. 843-618-7917




From: Simpson, Carter C.
Sent: Tuesday, August 25, 2020 5:41 PM
To: 'AMcDonald@bakerandmiller.com' <AMcDonald@bakerandmiller.com>
Cc: Bakowski, Alan W. <alan.bakowski@troutman.com>; Cooney III, James P. <Jim.Cooney@wbd-
us.com>; Powell, Brent <Brent.Powell@wbd-us.com>; Sarah.Stone@wbd-us.com;
TMiller@bakerandmiller.com; ECastillo@bakerandmiller.com; michael.egge@lw.com; Phair, Ryan
P. <rphair@hunton.com>; Martin, Jack <martinj@hunton.com>; Hahm, Kevin
<KHahm@hunton.com>; Oeltjenbruns, Kelly <KOeltjenbruns@hunton.com>; Rich, Ryan G.
<rrich@hunton.com>; Lamberth, James A. <james.lamberth@troutman.com>;
eglavich@bakerandmiller.com
Subject: RE: Food Lion v. DFA - document custodians



Amber,



Yes, we will be prepared to discuss those custodian topics on Thursday.



As we have explained on several of our calls, we are pulling our custodians’ records, but we will be
running the search terms through the client’s internal processes and therefore cannot begin our
“review of the custodians” until we have search terms. We have pulled and are reviewing certain
non-custodial sources that we believe may contain documents responsive to Plaintiffs’ First Set of
Requests, but we cannot begin our custodian review without search terms.



We therefore share your desire to begin search term negotiations. However, given that DFA will
imminently be responding to Plaintiffs’ Second Set of Requests and the fact that Brent and I
already held a productive three-hour meet and confer on those requests, it is Plaintiffs’ position
that the first round of search terms can encompass both our First and Second RFPs. We are
working on such proposed terms and can be in a position to exchange them by Thursday.




 Case 1:20-cv-00442-CCE-JLW Document 86-8 Filed 11/05/20 Page 4 of 16
With regard to an exchange of organizational charts, I do not believe that we have received an RFP
or interrogatory requesting this information. I inquired today with the client as to whether it
maintains any such charts (or their functional equivalent), but I do not expect to receive them with
one day’s notice. I can update you on tomorrow’s call whether we have learned anything.



Best,



Carter C. Simpson

Hunton Andrews Kurth LLP

w. 202-955-1850

c. 843-618-7917



From: AMcDonald@bakerandmiller.com <AMcDonald@bakerandmiller.com>
Sent: Tuesday, August 25, 2020 11:46 AM
To: Simpson, Carter C. <csimpson@hunton.com>
Cc: Bakowski, Alan W. <alan.bakowski@troutman.com>; Cooney III, James P. <Jim.Cooney@wbd-
us.com>; Powell, Brent <Brent.Powell@wbd-us.com>; Sarah.Stone@wbd-us.com;
TMiller@bakerandmiller.com; ECastillo@bakerandmiller.com; michael.egge@lw.com; Phair, Ryan
P. <rphair@hunton.com>; Martin, Jack <martinj@hunton.com>; Hahm, Kevin
<KHahm@hunton.com>; Oeltjenbruns, Kelly <KOeltjenbruns@hunton.com>; Rich, Ryan G.
<rrich@hunton.com>; Lamberth, James A. <james.lamberth@troutman.com>;
eglavich@bakerandmiller.com
Subject: RE: Food Lion v. DFA - document custodians



Carter,



We are amenable to speaking at 10 am Thursday. However, we remind Plaintiffs that, in
the interim, you have an obligation to begin your review of the custodians that you have
already identified, just as DFA has already begun review of its identified custodians.
Further to that, we propose to exchange search terms tomorrow for the parties’ First Set
of RFPs. Please let me know if you are prepared to exchange search terms at that time.



Also in advance of Thursday, we propose to exchange organization charts. While DFA
does not have organization charts, it can provide a functional equivalent. Are Plaintiffs
amenable to an exchange?



Finally, on Thursday, we would expect to hear from Food Lion as to why its custodian list




 Case 1:20-cv-00442-CCE-JLW Document 86-8 Filed 11/05/20 Page 5 of 16
is shorter than its initial disclosures. And we anticipate that we will be able to provide
more information on legacy Dean custodians at that time.



Thank you,



Amber



Amber L. McDonald
Baker & Miller PLLC
2401 Pennsylvania Avenue, NW
Suite 300
Washington, DC 20037

Direct: 202.663.7828
Fax: 202.663.7849

amcdonald@bakerandmiller.com



-----"Simpson, Carter C." <csimpson@hunton.com> wrote: -----

 To: "AMcDonald@bakerandmiller.com" <AMcDonald@bakerandmiller.com>
 From: "Simpson, Carter C." <csimpson@hunton.com>
 Date: 08/25/2020 10:06AM
 Cc: "Bakowski, Alan W." <alan.bakowski@troutman.com>, "Cooney III, James P."
 <Jim.Cooney@wbd-us.com>, "Powell, Brent" <Brent.Powell@wbd-us.com>,
 "Sarah.Stone@wbd-us.com" <Sarah.Stone@wbd-us.com>,
 "TMiller@bakerandmiller.com" <TMiller@bakerandmiller.com>,
 "ECastillo@bakerandmiller.com" <ECastillo@bakerandmiller.com>,
 "michael.egge@lw.com" <michael.egge@lw.com>, "Phair, Ryan P."
 <rphair@hunton.com>, "Martin, Jack" <martinj@hunton.com>, "Hahm, Kevin"
 <KHahm@hunton.com>, "Oeltjenbruns, Kelly" <KOeltjenbruns@hunton.com>, "Rich,
 Ryan G." <rrich@hunton.com>, "Lamberth, James A."
 <james.lamberth@troutman.com>, "eglavich@bakerandmiller.com"
 <eglavich@bakerandmiller.com>
 Subject: RE: Food Lion v. DFA - document custodians

 Thank you, Amber. We need time investigate these individuals, can we schedule a call to
 discussion at 10 a.m. on Thursday morning?



 We do not see any legacy Dean individuals on this list – please let us know DFA plans to make a
 separate disclosure of the legacy Dean custodians whose files it proposes to search for responsive
 materials.



 Best,




 Case 1:20-cv-00442-CCE-JLW Document 86-8 Filed 11/05/20 Page 6 of 16
Carter C. Simpson

Hunton Andrews Kurth LLP

w. 202-955-1850

c. 843-618-7917



From: AMcDonald@bakerandmiller.com <AMcDonald@bakerandmiller.com>
Sent: Monday, August 24, 2020 4:53 PM
To: Simpson, Carter C. <csimpson@hunton.com>
Cc: Bakowski, Alan W. <alan.bakowski@troutman.com>; Cooney III, James P. <Jim.Cooney@wbd-
us.com>; Powell, Brent <Brent.Powell@wbd-us.com>; Sarah.Stone@wbd-us.com;
TMiller@bakerandmiller.com; ECastillo@bakerandmiller.com; michael.egge@lw.com; Phair, Ryan
P. <rphair@hunton.com>; Martin, Jack <martinj@hunton.com>; Hahm, Kevin
<KHahm@hunton.com>; Oeltjenbruns, Kelly <KOeltjenbruns@hunton.com>; Rich, Ryan G.
<rrich@hunton.com>; Lamberth, James A. <james.lamberth@troutman.com>;
eglavich@bakerandmiller.com
Subject: RE: Food Lion v. DFA - document custodians



Counsel,



Based on DFA's present knowledge and understanding, below please find the individuals
who DFA believes are reasonably likely to have non-duplicative documents responsive
to those Requests within Plaintiffs' First Set of Requests for Production that are
appropriate for custodial review:

      Jon Bebermeyer, Southeast Area Chief Operating Officer
      Alan Bernon, President and Chief Executive Officer, DFA Dairy Brands

      Deana King, Assistant to Rick Smith
      Randy Mooney, DFA Chairman of the Board
      Krista Piper, Assistant to Greg Wickham
      Rick Smith, President and Chief Executive Officer
      Greg Wickham, Chief Financial Officer

We propose to have a call to discuss the parties' custodians tomorrow at 2pm Eastern.
Please let me know if you are available to speak at that time.



Thank you,



Amber




Case 1:20-cv-00442-CCE-JLW Document 86-8 Filed 11/05/20 Page 7 of 16
Amber L. McDonald
Baker & Miller PLLC
2401 Pennsylvania Avenue, NW
Suite 300
Washington, DC 20037

Direct: 202.663.7828
Fax: 202.663.7849

amcdonald@bakerandmiller.com



-----"Simpson, Carter C." <csimpson@hunton.com> wrote: -----

To: "Bakowski, Alan W." <alan.bakowski@troutman.com>, "Cooney III, James P."
<Jim.Cooney@wbd-us.com>, "Powell, Brent" <Brent.Powell@wbd-us.com>,
"Sarah.Stone@wbd-us.com" <Sarah.Stone@wbd-us.com>,
"TMiller@bakerandmiller.com" <TMiller@bakerandmiller.com>,
"AMcDonald@bakerandmiller.com" <AMcDonald@bakerandmiller.com>,
"ECastillo@bakerandmiller.com" <ECastillo@bakerandmiller.com>,
"michael.egge@lw.com" <michael.egge@lw.com>, "Phair, Ryan P."
<rphair@hunton.com>, "Martin, Jack" <martinj@hunton.com>, "Hahm, Kevin"
<KHahm@hunton.com>, "Oeltjenbruns, Kelly" <KOeltjenbruns@hunton.com>, "Rich,
Ryan G." <rrich@hunton.com>
From: "Simpson, Carter C." <csimpson@hunton.com>
Date: 08/21/2020 05:37PM
Cc: "Lamberth, James A." <james.lamberth@troutman.com>
Subject: RE: Food Lion v. DFA - document custodians

Thanks for this, Alan. Below please find the Food Lion/Retail Business Services
employees who Food Lion believes are the appropriate custodians to search for
documents responsive to DFA’s requests for production:



Mark Latva, VP of Category Management, Center Store

Michele Radecki, Director, Private Brands Sourcing, Center Store

Kathryn Brown, Sourcing Manager II

Brooks Newkirk, Manager III - Merchanding

David Miracco, Category Manager, Dairy



Best,



Carter C. Simpson

Hunton Andrews Kurth LLP

w. 202-955-1850

c. 843-618-7917




Case 1:20-cv-00442-CCE-JLW Document 86-8 Filed 11/05/20 Page 8 of 16
From: Bakowski, Alan W. <alan.bakowski@troutman.com>
Sent: Friday, August 21, 2020 5:17 PM
To: Cooney III, James P. <Jim.Cooney@wbd-us.com>; Powell, Brent
<Brent.Powell@wbd-us.com>; Sarah.Stone@wbd-us.com; TMiller@bakerandmiller.com;
AMcDonald@bakerandmiller.com; ECastillo@bakerandmiller.com;
michael.egge@lw.com; Phair, Ryan P. <rphair@hunton.com>; Martin, Jack
<martinj@hunton.com>; Simpson, Carter C. <csimpson@hunton.com>; Hahm, Kevin
<KHahm@hunton.com>; Oeltjenbruns, Kelly <KOeltjenbruns@hunton.com>; Rich,
Ryan G. <rrich@hunton.com>
Cc: Lamberth, James A. <james.lamberth@troutman.com>
Subject: Food Lion v. DFA - document custodians



Dear counsel—



Following up on our discussions earlier this week, below are the custodians whose documents
MDVA intends to search to identify documents responsive to certain of DFA’s requests for production
(i.e., those requests that will not be addressed through productions from non-custodial sources):



       Jay Bryant, Chief Executive Officer
       Jon Cowell, Chief Financial Officer
       Mike John, Chief Operating Officer, Milk Marketing
       Brian Linney, Chief Operating Officer
       Mike Asbury, Director, Milk Accounting and Economic Analysis
       Mike Lowes, Director, Financial Strategy



Thanks,

Alan



Alan W. Bakowski
Partner
Direct: 404.885.2578 | Mobile: 678.644.1252
alan.bakowski@troutman.com
ɊɊɊɊɊɊɊɊɊɊɊɊ
troutman pepper
600 Peachtree Street, NE, Suite 3000
Atlanta, GA 30308
troutman.com
ɊɊɊɊɊɊɊɊɊɊɊɊ
A HIGHER COMMITMENT TO CLIENT CARE

Troutman Sanders and Pepper Hamilton have combined to become Troutman Pepper (Troutman
Pepper Hamilton Sanders LLP). Troutman Pepper offers expanded capabilities and practice
strengths while continuing to deliver powerful solutions to clients’ legal and business issues with a
higher commitment to client care.




Case 1:20-cv-00442-CCE-JLW Document 86-8 Filed 11/05/20 Page 9 of 16
   ĿÂÂÂÂÂÂÂÂÂÂÂÂÂÂÂÂÂÂÂÂÂÂÂÂÂÂÂÂÂÂĿ



  This e-mail (and any attachments) from a law firm may contain legally privileged and
  confidential information solely for the intended recipient. If you received this message in
  error, please notify the sender and delete it. Any unauthorized reading, distribution,
  copying, or other use of this e-mail (and attachments) is strictly prohibited. We have
  taken precautions to minimize the risk of transmitting computer viruses, but you should
  scan attachments for viruses and other malicious threats; we are not liable for any loss
  or damage caused by viruses.



[attachment "MDVA Search Terms.xlsx" removed by Amber McDonald/bakermiller]




 Case 1:20-cv-00442-CCE-JLW Document 86-8 Filed 11/05/20 Page 10 of 16
Request No. 1
Custodians               Search Terms
DOJ Production           (N* w/1 Carolina)
                         (S* w/1 Carolina)
                         NC
                         SC
                         Carolinas
                         "Food Lion"
                         "Maryland and
                         Virginia"
                         "MD/VA"
                         "Md-Va"
                         MDVA
                         "Md&Va"
                         "Order 5"
                         "FMMO 5"
                         "FO 5"
                         "Winston-Salem"
                         "Winston Salem"
                         "High Point"
                         Spartanburg
                         Kroge*
                         Hunter
                         Ingles
                         Milkco
                         "milk co"
                         Asheville
                         Borden
                         Charleston
                         Salisbury
                         Dunn
                         Cobblestone
                         Piedmont
                         LANCO
                         SMI
                         "Southeast Milk"
                         "Lone Star"
                         Lonestar
                         Appalachia*
                         "Jay Bryant"
                         "Mike John"
                         MarvaMaid
                         "Marva Maid"
                         Publix
                         "Whole Foods"
                         WF
                         "Bilo"




       Case 1:20-cv-00442-CCE-JLW Document 86-8 Filed 11/05/20 Page 11 of 16
                  "Bi-lo"
                  "Bi/lo"
                  TraderJo*
                  (Trader w/1 Jo*)
                  Aldi
                  Lidl
                  Cricket
                  Loew*
                  Lowe*
                  King*
                  Kroger
                  (Harris w/1 teeter*)
                  Walmart
                  "Wal-mart"
                  "Fresh Market"
                  Target
                  "Piggly Wiggly"
                  Piglet
                  Costco
                  "A & P"
                  "A and P"
                  "A&P"
                  AandP
                  "Austin Foods"
                  "BI-Rite"
                  "BI Rite"
                  "Big Apple"
                  BJ*
                  Bruce*
                  "Cal-Maine"
                  "Cal Maine"
                  Carrol*
                  Carol*
                  "City Market"
                  (Eastern w/1 Food*)
                  (Family w/1 Food*)
                  (Farmer* w/1 Food*)
                  FastTrack
                  "Fast Track"
                  FoodCity
                  "Food City"
                  FoodLion
                  Foodmax
                  Guadalajara
                  (Harvest w/1 Food*)
                  (Holiday w/1 Food*)




Case 1:20-cv-00442-CCE-JLW Document 86-8 Filed 11/05/20 Page 12 of 16
                  (Hometown w/1
                  Food*)
                  (Horizon w/1 Food*)
                  Kmart
                  "K-mart"
                  "Leisure Time"
                  Luihn
                  Luhin
                  "Market Basket"
                  Mojave
                  Pierre
                  "Run In"
                  "Run-In"
                  Safeway
                  (Sam* w/1 Club*)
                  "Save A Lot"
                  "Save-A-Lot"
                  Schreiber*
                  Schrieber*
                  Schwan*
                  (Shop w/2 Save)
                  ShopNSave
                  "Shop-N-Save"
                  (Smith* w/1 Food*)
                  "Stop & Shop"
                  "Stop and Shop"
                  "Stop-N-Shop"
                  Superior
                  Von*
                  "Lone Star" OR
                  "Lonestar"
                  "National Milk"
                  NMPF
                  DCMA
                  SMA
                  "Southern Marketing"
                  CMPA
                  "Land O'Lakes"
                  LOL
                  Agrimark
                  "Agri-mark"
                  (Dean OR Dragon OR
                  Dove)
                  "Project Creamery"




Case 1:20-cv-00442-CCE-JLW Document 86-8 Filed 11/05/20 Page 13 of 16
Req No. 3
Custodians     Search Terms
Krista Piper   acqui* AND (antitrust OR compet*)
Alan Bernon    Appalachia* AND (antitrust OR comept*)
Greg Wickham   Asheville AND (antitrust OR compet*)
Rick Smith     asset* AND (antitrust OR compet*)
Deana King     Borden AND (antitrust OR compet*)
Randy Mooney   Broadacre AND (antitrust OR compet*)
               buy AND (antitrust OR compet*)
               Carolinas AND (antitrust OR compet*)
               Charleston AND (antitrust OR compet*)
               Creamery* AND (antitrust OR compet*)
               “Dairy Fresh” AND (antitrust OR compet*)
               Dacula AND (antitrust OR compet*)
               Dean* AND (antitrust OR compet*)
               Dove* AND (antitrust OR compet*)
               Dragon* AND (antitrust OR compet*)
               (“F.M.M.O. 5”) AND (antitrust OR compet*)
               (“F.O. 5”) AND (antitrust OR compet*)
               (“Federal Order 5”) AND (antitrust OR compet*)
               (“FMMO 5”) AND (antitrust OR compet*)
               (“FO 5”) AND (antitrust OR compet*)
               G.A. AND (antitrust OR compet*)
               GA AND (antitrust OR compet*)
               Georgia AND (antitrust OR compet*)
               "High Point" AND (antitrust OR compet*)
               "High Point" AND (antitrust OR compet*)
               "Homestead Creamery" AND (antitrust OR compet*)
               "HP Hood" AND (antitrust OR compet*)
               Hunter AND (antitrust OR compet*)
               Kroge* AND (antitrust OR compet*)
               Kroger AND (antitrust OR compet*)
               LANCO AND (antitrust OR compet*)
               Lonestar AND (antitrust OR compet*)
               "Lone Star" AND (antitrust OR compet*)
               Mayfield AND (antitrust OR compet*)
               MDVA AND (antitrust OR compet*)
               "Maryland and Virginia" AND (antitrust OR compet*)
               "Md&Va" AND (antitrust OR compet*)
               "MD/VA" AND (antitrust OR compet*)
               "Md-Va" AND (antitrust OR compet*)
               "milk co" AND (antitrust OR compet*)
               Milkco AND (antitrust OR compet*)
               Moultrie AND (antitrust OR compet*)
               "Newport News" AND (antitrust OR compet*)
               "North Carolina" AND (antitrust OR compet*)
               N.C. AND (antitrust OR compet*)




      Case 1:20-cv-00442-CCE-JLW Document 86-8 Filed 11/05/20 Page 14 of 16
         NC AND (antitrust OR compet*)
         (N* w/1 Carolina) AND (antitrust OR compet*)
         Pet AND (antitrust OR compet*)
         Piedmont AND (antitrust OR compet*)
         Publix AND (antitrust OR compet*)
         Salisbury AND (antitrust OR compet*)
         "Shamrock Foods" AND (antitrust OR compet*)
         SMI AND (antitrust OR compet*)
         "South Carolina" AND (antitrust OR compet*)
         "Southeast Milk" AND (antitrust OR compet*)
         S.C. AND (antitrust OR compet*)
         SC AND (antitrust OR compet*)
         (S* w/1 Carolina) AND (antitrust OR compet*)
         Sparkmans AND (antitrust OR compet*)
         Spartanburg AND (antitrust OR compet*)
         T.N. AND (antitrust OR compet*)
         Tennessee AND (antitrust OR compet*)
         TN AND (antitrust OR compet*)
         V.A. AND (antitrust OR compet*)
         VA AND (antitrust OR compet*)
         Verona AND (antitrust OR compet*)
         Virginia AND (antitrust OR compet*)
         "Westover Dairy" AND (antiturst OR compet*)
         Wirtz AND (antitrust OR compet*)
         "winston salem" AND (antitrust OR compet*)
         "winston-salem" AND (antitrust OR compet*)




Case 1:20-cv-00442-CCE-JLW Document 86-8 Filed 11/05/20 Page 15 of 16
Req No. 7
Custodian        Search Terms
Jon Bebermeyer   “milk” w/3 (quot* OR RFP OR offer* OR award OR sell* OR sale* or bid*)
                 Winston* and (quot* OR RFP OR offer* OR award OR sell* OR sale* or bid*)
                 "High Point" and (quot* OR RFP OR offer* OR award OR sell* OR sale* or bid*)
                 Spartanburg and (quot* OR RFP OR offer* OR award OR sell* OR sale* or bid*)

                 (N* w/1 Carolina) and (quot* OR RFP OR offer* OR award OR sell* OR sale* or bid*)
                 (S* w/1 Carolina) and (quot* OR RFP OR offer* OR award OR sell* OR sale* or bid*)
                 NC and (quot* OR RFP OR offer* OR award OR sell* OR sale* or bid*)
                 N.C. and (quot* OR RFP OR offer* OR award OR sell* OR sale* or bid*)
                 SC and (quot* OR RFP OR offer* OR award OR sell* OR sale* or bid*)
                 S.C. and (quot* OR RFP OR offer* OR award OR sell* OR sale* or bid*)
                 Carolinas and (quot* OR RFP OR offer* OR award OR sell* OR sale* or bid*)
                 Georgia and (quot* OR RFP OR offer* OR award OR sell* OR sale* or bid*)
                 GA and(quot* OR RFP OR offer* OR award OR sell* OR sale* or bid*)
                 G.A. and (quot* OR RFP OR offer* OR award OR sell* OR sale* or bid*)
                 Virginia and (quot* OR RFP OR offer* OR award OR sell* OR sale* or bid*)
                 VA and (quot* OR RFP OR offer* OR award OR sell* OR sale* or bid*)
                 V.A. and (quot* OR RFP OR offer* OR award OR sell* OR sale* or bid*)
                 Tennessee and (quot* OR RFP OR offer* OR award OR sell* OR sale* or bid*)
                 TN and (quot* OR RFP OR offer* OR award OR sell* OR sale* or bid*)
                 T.N. and (quot* OR RFP OR offer* OR award OR sell* OR sale* or bid*)

                 “Federal Order 5” and (quot* OR RFP OR offer* OR award OR sell* OR sale* or bid*)
                 “FO 5” and (quot* OR RFP OR offer* OR award OR sell* OR sale* or bid*)
                 “F.O. 5” and (quot* OR RFP OR offer* OR award OR sell* OR sale* or bid*)
                 “FMMO 5” and (quot* OR RFP OR offer* OR award OR sell* OR sale* or bid*)
                 “F.M.M.O. 5” and (quot* OR RFP OR offer* OR award OR sell* OR sale* or bid*)
                 “Dairy Fresh” and (quot* OR RFP OR offer* OR award OR sell* OR sale* or bid*)
                 Pet and (quot* OR RFP OR offer* OR award OR sell* OR sale* or bid*)
                 Broadacre and (quot* OR RFP OR offer* OR award OR sell* OR sale* or bid*)
                 Mayfield and (quot* OR RFP OR offer* OR award OR sell* OR sale* or bid*)




       Case 1:20-cv-00442-CCE-JLW Document 86-8 Filed 11/05/20 Page 16 of 16
